DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment/Arguments
The amendment, filed 03/22/2021, has been entered. Claims 5-7 are cancelled. Claims 12-20 are added. Claims 1-4 and 8-20 are pending. Applicant’s arguments regarding claims 1-4 and 8-20 have been fully considered and are persuasive. Accordingly, a notice of allowability is contained herein.

Allowable Subject Matter
Claims 1-4 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: The prior art, alone or in combination, fails to anticipate or render obvious a system comprising: a pressurized gas source, a regulator, a filter, a first pressure gauge, a multi-way solenoid valve, a first pathway, a second pathway, a flowmeter, a second pressure gauge, a multichannel valve, at least one holder, an individual manual valve, an aerosol delivery device, a test chamber, and a different channel, in conjunction with the remaining claim limitations.
Regarding claims 2-4, 8, and 12-18: These claims are allowable due to at least their dependency on claim 1.
Regarding claim 9: The prior art, alone or in combination, fails to anticipate or render obvious a method comprising: receiving, regulating, and filtering the flow of gas with a regulator; determining a pressure of the flow of gas from the gas source with a first pressure gauge; receiving, with a multi-way solenoid valve, the flow of gas after the regulating, filtering, and pressure determination; selectively directing, with the solenoid valve, the flow of gas along a first pathway and a second pathway, wherein selectively directing the flow of gas along the first pathway comprises: determining a flow rate of the flow of gas in the first pathway with a flowmeter; determining a pressure of the flow of gas in the first pathway with a second pressure gauge; selectively directing, with a multichannel manual valve, gas from the second pathway to at least one of a plurality of holders; receiving, with at least one holder, the flow of gas from the multichannel manual valve through a channel linking the multichannel manual valve and the holder, the channel comprising an individual manual valve configured to control the flow of gas through the channel to the holder; securing an aerosol delivery device at least partially within the holder; and transferring the aerosol from the aerosol delivery device to a test chamber by at least pressurizing the pressurized chamber with the flow of gas, in conjunction with the remaining claim limitations.
Regarding claims 10-11 and 19-20: These claims are allowable due to at least their dependency on claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428.  The examiner can normally be reached on 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856